                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

                                       CASE NO.: 3:21-cv-00544-MCR-EMT
FIRST BAPTIST FERRY PASS,
INC.,

       PLAINTIFF,

v.

WESTERN WORLD INSURANCE
COMPANY,

     DEFENDANT.
_____________________________________/

                              AMENDED COMPLAINT

       COMES NOW, Plaintiff, FIRST BAPTIST FERRY PASS, INC.

(“Plaintiff”), by and through undersigned counsel, hereby sues Defendant,

WESTERN WORLD INSURANCE COMPANY (“Defendant”), and in support

thereof alleges:

                             JURISDICTION AND VENUE

       1.     This is an action for the amount of $649,181.47, exclusive of attorney

fees, costs, and interest.

       2.     At all times material hereto, Plaintiff was and/or were the owner(s) of

the property located at 8350 Caminitti Ln., Pensacola, FL 32514 (the “Property”)

and is otherwise sui juris.
Page 2 of 6



        3.    At all times material hereto, Defendant was and is a corporation duly

licensed to transact business in the State of Florida and maintained agents for the

transaction of its customary business throughout the State of Florida, including

Escambia County, Florida.

        4.    Venue is proper in The United States District Court Northern District

of Floirda Pensaclo Division because the contract which forms the subject matter

of this lawsuit was executed in Escambia County, Florida, the state court action

originated in Escambia County, Florida, the parties are completely diverse, and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                      THE STATEMENT OF THE FACTS

        5.    The “Property” suffered property damage as a result of Hurricane

Sally on or around September 16, 2020 (the “Loss”).

        6.    Defendant acknowledged the Loss with the claim number believed to

be 160492.

        7.    When the Loss occurred, the Property was owned by First Baptist

Ferry Pass, Inc..

        8.    When the Loss occurred, there was in full force and effect a

homeowners insurance policy issued by Defendant (the “Policy”), associated with

policy number NPP8707179, wherein Defendant agreed to make payment in the
Page 3 of 6



event of a covered loss, risk and/or peril, in consideration for a premium paid by

Plaintiff.

        9.    Defendant is in possession of the Policy, Plaintiff has requested a

copy of the Policy in discovery, and it will be made available during discovery.

        10.   When the Loss occurred, and at the commencement of the policy

period for the Policy, Plaintiff had an insurable interest in the Property.

        11.   Plaintiff submitted to Defendant an estimate (the “Estimate”) in the

amount of $649,181.47. See Estimate attached as Exhibit “A.”

        12.   The Estimate describes repairs, remediation, construction, mitigation,

cleaning and/or other services that are necessary in order to remediate damage

caused by the Loss.

        13.   Defendant has refused to make payment to Plaintiff.

        14.   The amount in controversy is at least $649,181.47.

        15.   There is coverage under the Policy for the Loss.

        16.   Defendant was required to make payment because the Loss occurred.

        17.   Defendant was required under the Policy to make payment in the

amount of $649,181.47.

        18.   Defendant was notified in a prompt and/or timely fashion of the Loss.

        19.   Defendant was allowed to inspect the Property to investigate the Loss

in a prompt and/or timely fashion.
Page 4 of 6



        20.   There are no exclusions or other provisions in the Policy which

support the position that Defendant was not required under the Policy to make

payment.

        21.   All conditions precedent to coverage under the Policy have been

performed, have occurred, and/or have been waived.

        22.   All duties after loss under the Policy have been fulfilled.

        23.   The Loss was not the result of repeated seepage and/or leakage.

        24.   The Loss was not the result of the presence and/or condensation of

humidity, moisture and/or vapor occurring over a period of time.

        25.   The Loss was not the result of wear, tear, marring and/or

deterioration.

        26.   The Loss was not the result of inherent vice, latent defect, defect or

mechanical breakdown.

        27.   The Loss was not the result of smog, rust, decay and/or corrosion.

        28.   The Loss was not the result of faulty, inadequate and/or defective

planning, zoning, development, surveying, siting, design, specifications,

workmanship, repair, maintenance, construction, renovation, remodeling, grading

and/or compaction.

                       COUNT I - BREACH OF CONTRACT

        29.   Plaintiff incorporates in this cause of action every allegation contained
Page 5 of 6



in paragraphs 1-28, as though fully set forth herein.

         30.   Defendant has breached the terms and conditions of the Policy by

refusing to pay and/or fully pay what is owed under the Policy in relation to the

Loss.

         31.   Defendant’s conduct has caused Plaintiff to retain the services of the

undersigned counsel.

         32.   Plaintiff is entitled to attorney fees and costs.

         WHEREFORE, Plaintiff respectfully requests that the Court award Plaintiff:

(1) $649,181.47, (2) reasonable attorney’s fees and costs, (3) pre-judgment and

post-judgment interest, and (4) any further relief deemed just and proper by the

Court.

         WHEREFORE, Plaintiff respectfully requests that the Court issue a

declaratory judgment establishing the existence and extent of Plaintiff’s right to

payment, and awarding Plaintiff reasonable attorney’s fees and costs, and any

further relief deemed just and proper by the Court.

         DEMAND is hereby made for trial by jury of all issues so triable, as a matter

of right.

         DATED this May 25, 2021.

Respectfully submitted

                                          By: /s/ Mordechai L. Breier
                                          Mordechai L. Breier, Esq.
Page 6 of 6



                                    Florida Bar No.: 0088186
                                    CONSUMER LAW OFFICE, P.A.
                                    633 NE 167th Street, Suite #725
                                    North Miami Beach, FL 33162
                                    Phone: (305) 940-0924
                                    Fax: (305) 602-8204
                                    E-service: service@consumerlawoffice.com
                                    MLB@myconsumerlawoffice.com
                                    Attorney for the Plaintiff

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 25, 2021 a true and correct copy of the
foregoing has been furnished via CM/ECF:
BUTLER WEIHMULLER KATZ CRAIG LLP
Troy J. Seibert, Esq.
Florida Bar No.: 0084668
tseibert@butler.legal
Vincent A. Fernandez, Esq.
Florida Bar No.: 1004601
vfernandez@butler.legal
Secondary: msmalls@butler.legal
egonzalez@butler.legal
400 N. Ashley Drive, Suite 2300
Tampa, Florida 33602
Telephone: (813) 281-1900
Facsimile: (813) 281-0900
Attorneys for Defendant,
Western World Insurance Company
EXHIBIT “A”
1



                     United Damage Adjusters
                     3389 Sheridan St. Suite 251
                     Hollywood, Fl. 33021
                     Phone (954)505-3251
                     Fax (954) 239-7788

              Insured:     First Baptist Of Ferry Pass-New
             Property:     8350 Caminitti Ln
                           Pensacola, FL 32514


           Claim Rep.:     United Damage Adjusters                                             Business:   (954) 282-1370
             Business:     3389 Sheridan St. Suite 251                                          E-mail:    claims@udafl.com
                           Hollywood, FL 33021


            Estimator:     United Damage Adjusters                                             Business:   (954) 282-1370
             Business:     3389 Sheridan St. Suite 251                                          E-mail:    claims@udafl.com
                           Hollywood, FL 33021


      Claim Number: 160492                         Policy Number: NPP8707179                       Type of Loss: Hurricane

        Date of Loss:      9/16/2020                               Date Received:
       Date Inspected:                                              Date Entered:     11/14/2020

            Price List:    FLFL8X_JUL20
                           Restoration/Service/Remodel
             Estimate:     FIRST_BAPTIST_NEW

    This estimate is based on damages found at the time of the inspection. Estimate may change based on damages found (either
    hidden, missed, expert reports, mistakes/omissions and/or found during restoration) and pending adjuster approval.

    Pursuant to s.817.234, Florida Statutes, any person who, with the intent to injure, defraud, or deceive any insurer or insured,
    prepares, presents, or causes to be presented a proof of loss or estimate of cost or repair of damaged property in support of a
    claim under an insurance policy knowing that the proof of loss or estimate of claim or repairs contains any false, incomplete, or
    misleading information concerning any fact or thing material to the claim commits a felony of the third degree, punishable as
    provided in s.775.082, s.775.803, or s.775.084, Florida Statutes.
2



                                 United Damage Adjusters
                                 3389 Sheridan St. Suite 251
                                 Hollywood, Fl. 33021
                                 Phone (954)505-3251
                                 Fax (954) 239-7788

                                                                                    FIRST_BAPTIST_NEW
                                                                                           Main Level
     Main Level

     DESCRIPTION                                                              QTY       RESET     REMOVE        REPLACE       TAX         O&P          TOTAL

     1. Floor protection - cloth - skid                                 867.00 SF                        1.08       0.00     31.56       203.27        1,171.19
     resistant, breathable

     Total: Main Level                                                                                                       31.56       203.27        1,171.19




                                           38'
                                                                Roof1
                                 19'
                                 18'




                 97'
                                                                              8,071.66 Surface Area                         80.72 Number of Squares
                                                       45' 4"
                                                        43'
      26' 4"
        25'




                        F1 (A)                                                  438.65 Total Perimeter Length              135.00 Total Ridge Length
     80'




                        Roof1
                                                    26' 4"
                                                     25'




                        F2 (B)
                                                    39'
                                                    37'




               87' 9"                      28' 7"
                                  18' 7"




     DESCRIPTION                                                              QTY       RESET     REMOVE        REPLACE       TAX         O&P          TOTAL

     2. R&R Tarp - all-purpose poly - per                           8,071.66 SF                          0.10       1.38    135.60      2,537.16    14,618.82
     sq ft (labor and material)
     To prevent from further damage during repairs
     3. R&R Metal roofing - Premium                                 8,071.66 SF                          0.56      13.92   1,423.84   24,843.30    143,144.78
     grade
     4. R&R Ridge cap - metal roofing                                   135.00 LF                        5.20       7.70     21.07       370.15        2,132.72
     5. R&R Sheathing - plywood - 5/8"                              8,071.66 SF                          0.63       3.19    497.21      6,579.51    37,910.47
     CDX
     6. R&R Flashing - pipe jack - lead                                   3.00 EA                        7.85      89.53       8.03       63.04         363.21
     7. R&R Roof vent - turbine type                                      2.00 EA                       10.01     147.38       9.14       68.02         391.94
     8. R&R Fascia - metal - 10"                                        438.65 LF                        0.37       4.41     71.24       455.28        2,623.27
     9. R&R Gutter / downspout -                                        478.65 LF                        0.56       7.85    188.64       884.94        5,099.02
     aluminum - 6"
     10. R&R Drip edge                                                  438.65 LF                        0.37       3.39     25.18       351.64        2,026.14

     Totals: Roof1                                                                                                         2,379.95   36,153.04    208,310.37




    FIRST_BAPTIST_NEW                                                                                                             12/1/2020              Page: 2
3



                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788



                                           Conference Room                                              LxWxH 14' 6" x 12' 11" x 8'
                                                        438.67   SF Walls                          187.29   SF Ceiling
                                                        625.96   SF Walls & Ceiling                187.29   SF Floor
                                                         20.81   SY Flooring                        54.83   LF Floor Perimeter
                                                        116.00   SF Long Wall                      103.33   SF Short Wall
                                                         54.83   LF Ceil. Perimeter

     DESCRIPTION                                      QTY         RESET     REMOVE      REPLACE       TAX           O&P          TOTAL

     11. Contents - move out then reset -         1.00 EA                        0.00     144.16      0.00          30.28         174.44
     Extra large room
     12. Cold air return cover - Detach &         1.00 EA                        0.00      16.92      0.00              3.55       20.47
     reset
     13. Heat/AC register - Mechanically          2.00 EA                        0.00      12.39      0.00              5.21       29.99
     attached - Detach & reset
     14. R&R Fluorescent light fixture            2.00 EA                       15.53      95.18      7.32          48.05         276.79
     15. Outlet or switch - Detach & reset        3.00 EA                        0.00      15.90      0.00          10.02          57.72
     16. Detach & Reset Sprinkler head            2.00 EA           13.34        0.00       0.00      0.00              5.61       32.29
     with escutcheon
     17. Interior door - Detach & reset           1.00 EA                        0.00      90.71      0.06          19.07         109.84
     18. Detach & Reset Door opening              1.00 EA          139.63        0.00       0.00      0.03          29.32         168.98
     (jamb & casing) - 32"to36"wide - paint
     grade
     19. R&R Cove base molding - rubber          54.83 LF                        0.34       1.93      4.49          27.07         156.02
     or vinyl, 4" high
     20. Floor protection - cloth - skid        187.29 SF                        1.08       0.00      6.82          43.91         253.00
     resistant, breathable
     21. R&R Suspended ceiling system -         187.29 SF                        0.42       5.58     47.07         245.88        1,416.69
     Premium grade - 2' x 4'
     22. R&R Blown-in insulation - 14"           93.65 SF                        1.19       1.19      5.18          47.89         275.95
     depth - R38
     23. R&R 1/2" drywall - hung, taped,        219.33 SF                        0.47       2.35      7.22         131.40         757.14
     floated, ready for paint
     24. R&R Batt insulation - 6" - R19 -       219.33 SF                        0.32       0.94      8.90          59.91         345.17
     unfaced batt
     25. Texture drywall - smooth / skim        438.67 SF                        0.00       1.37      3.68         126.99         731.65
     coat
     26. Mask and prep for paint - plastic,      90.83 LF                        0.00       1.24      1.65          24.00         138.28
     paper, tape (per LF)
     27. Texture drywall - heavy hand           438.67 SF                        0.00       1.01      5.22          94.14         542.42
     texture
     28. Seal the walls w/anti-microbial        438.67 SF                        0.00       1.30     24.57         124.92         719.76
     coating - one coat
     29. Paint the walls - two coats            438.67 SF                        0.00       0.89      7.68          83.61         481.71
     30. Paint door slab only - 2 coats (per      2.00 EA                        0.00      34.00      1.14          14.52          83.66
     side)
    FIRST_BAPTIST_NEW                                                                                       12/1/2020              Page: 3
4



                       United Damage Adjusters
                       3389 Sheridan St. Suite 251
                       Hollywood, Fl. 33021
                       Phone (954)505-3251
                       Fax (954) 239-7788

                                                          CONTINUED - Conference Room

     DESCRIPTION                                       QTY         RESET     REMOVE      REPLACE     TAX            O&P          TOTAL

     31. Paint door/window trim & jamb - 2          2.00 EA                       0.00      28.06     0.67          11.92          68.71
     coats (per side)
     32. Clean floor, strip & wax               187.29 SF                         0.00       0.73     1.31          28.98         167.01

     Totals: Conference Room                                                                        133.01        1,216.25       7,007.69




                                          Hallway                                                       LxWxH 15' 11" x 4' 11" x 8'
                                                         333.33   SF Walls                          78.26   SF Ceiling
                                                         411.59   SF Walls & Ceiling                78.26   SF Floor
                                                           8.70   SY Flooring                       41.67   LF Floor Perimeter
                                                         127.33   SF Long Wall                      39.33   SF Short Wall
                                                          41.67   LF Ceil. Perimeter


                                          Subroom 1: Offset                                                  LxWxH 10' 9" x 4' 5" x 8'
                                                         242.67   SF Walls                          47.48   SF Ceiling
                                                         290.15   SF Walls & Ceiling                47.48   SF Floor
                                                           5.28   SY Flooring                       30.33   LF Floor Perimeter
                                                          86.00   SF Long Wall                      35.33   SF Short Wall
                                                          30.33   LF Ceil. Perimeter

     DESCRIPTION                                       QTY         RESET     REMOVE      REPLACE     TAX            O&P          TOTAL

     33. Contents - move out then reset -           1.00 EA                       0.00     144.16     0.00          30.28         174.44
     Extra large room
     34. Remove CCTV camera & brackets              1.00 EA                      83.60       0.00     0.00          17.56         101.16
     35. Thermostat - Detach & reset                1.00 EA                       0.00      41.43     0.00              8.70       50.13
     36. Smoke detector - Detach & reset            1.00 EA                       0.00      42.93     0.00              9.01       51.94
     37. Outlet or switch - Detach & reset          2.00 EA                       0.00      15.90     0.00              6.68       38.48
     38. R&R Fluorescent light fixture              2.00 EA                      15.53      95.18     7.32          48.05         276.79
     39. Detach & Reset Sprinkler head              2.00 EA          13.34        0.00       0.00     0.00              5.61       32.29
     with escutcheon
     40. Interior door - Detach & reset             3.00 EA                       0.00      90.71     0.17          57.18         329.48
     41. Detach & Reset Door opening                3.00 EA         139.63        0.00       0.00     0.10          87.99         506.98
     (jamb & casing) - 32"to36"wide - paint
     grade
     42. Baseboard - 4 1/4" stain grade          72.00 LF                         0.00       4.88    12.45          76.41         440.22
     43. R&R Base shoe - stain grade             72.00 LF                         0.19       1.63     3.28          28.22         162.54


    FIRST_BAPTIST_NEW                                                                                       12/1/2020              Page: 4
5



                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                            CONTINUED - Hallway

     DESCRIPTION                                      QTY     RESET   REMOVE      REPLACE     TAX         O&P      TOTAL

     44. R&R Tile floor covering -             125.74 SF                   2.79      14.26    87.23      468.54    2,699.63
     Premium grade
     45. Additional labor to remove tile       125.74 SF                   1.91       0.00     0.00       50.44     290.60
     from concrete slab
     46. R&R Mortar bed for tile floors        125.74 SF                   1.50       3.84    16.99      144.57     833.01
     47. Floor protection - cloth - skid       125.74 SF                   1.08       0.00     4.58       29.48     169.86
     resistant, breathable
     48. R&R Suspended ceiling system -        125.74 SF                   0.42       5.58    31.60      165.07     951.11
     Premium grade - 2' x 4'
     49. R&R Blown-in insulation - 14"          62.87 SF                   1.19       1.19     3.48       32.15     185.27
     depth - R38
     50. R&R 1/2" drywall - hung, taped,       288.00 SF                   0.47       2.35     9.48      172.55     994.19
     floated, ready for paint
     51. R&R Batt insulation - 6" - R19 -      288.00 SF                   0.32       0.94    11.69       78.67     453.24
     unfaced batt
     52. Texture drywall - smooth / skim       576.00 SF                   0.00       1.37     4.84      166.72     960.68
     coat
     53. Mask and prep for paint - plastic,    198.00 LF                   0.00       1.24     3.60       52.32     301.44
     paper, tape (per LF)
     54. Texture drywall - heavy hand          576.00 SF                   0.00       1.01     6.85      123.61     712.22
     texture
     55. Seal the walls w/anti-microbial       576.00 SF                   0.00       1.30    32.26      164.03     945.09
     coating - one coat
     56. Paint the walls - two coats           576.00 SF                   0.00       0.89    10.08      109.77     632.49
     57. Paint door slab only - 2 coats (per     6.00 EA                   0.00      34.00     3.42       43.56     250.98
     side)
     58. Paint door/window trim & jamb - 2       6.00 EA                   0.00      28.06     2.01       35.78     206.15
     coats (per side)
     59. Seal & paint baseboard, oversized -    72.00 LF                   0.00       1.41     0.81       21.49     123.82
     two coats
     60. Seal & paint base shoe or quarter      72.00 LF                   0.00       0.72     0.55       11.00      63.39
     round
     61. Clean floor, strip & wax              125.74 SF                   0.00       0.73     0.88       19.47     112.14

     Totals: Hallway                                                                         253.67    2,264.91   13,049.76




    FIRST_BAPTIST_NEW                                                                             12/1/2020          Page: 5
6



                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788



                                           Entry/Foyer                                                  LxWxH 39' 2" x 17' 2" x 13' 8"
                                                         1,539.78   SF Walls                          672.36   SF Ceiling
                                                         2,212.14   SF Walls & Ceiling                672.36   SF Floor
                                                            74.71   SY Flooring                       112.67   LF Floor Perimeter
                                                           535.28   SF Long Wall                      234.61   SF Short Wall
                                                           112.67   LF Ceil. Perimeter

     DESCRIPTION                                         QTY         RESET     REMOVE      REPLACE       TAX           O&P          TOTAL

     62. Contents - move out then reset -          1.00 EA                          0.00     144.16      0.00          30.28         174.44
     Extra large room
     63. R&R Security system - key pad             1.00 EA                          3.15     184.35      6.65          40.79         234.94
     64. Outlet or switch - Detach & reset         4.00 EA                          0.00      15.90      0.00          13.36          76.96
     65. Thermostat - Detach & reset               1.00 EA                          0.00      41.43      0.00              8.70       50.13
     66. R&R Fire alarm - Manual pull              1.00 EA                         20.90     178.65      7.13          43.40         250.08
     station
     67. Remove Drinking fountain with             2.00 EA                         90.37       0.00      0.00          37.95         218.69
     cooler
     68. Smoke detector - Detach & reset           1.00 EA                          0.00      42.93      0.00              9.01       51.94
     69. Interior door - Detach & reset            5.00 EA                          0.00      90.71      0.29          95.31         549.15
     70. Detach & Reset Door opening               5.00 EA            139.63        0.00       0.00      0.17         146.66         844.98
     (jamb & casing) - 32"to36"wide - paint
     grade
     71. Baseboard - 4 1/4" stain grade          112.67 LF                          0.00       4.88     19.48         119.55         688.86
     72. R&R Base shoe - stain grade             112.67 LF                          0.19       1.63      5.13          44.14         254.33
     73. R&R Tile floor covering -               672.36 SF                          2.79      14.26    466.42       2,505.34      14,435.49
     Premium grade
     74. Additional labor to remove tile         672.36 SF                          1.91       0.00      0.00         269.68        1,553.89
     from concrete slab
     75. R&R Mortar bed for tile floors          672.36 SF                          1.50       3.84     90.84         773.06        4,454.30
     76. Floor protection - cloth - skid         672.36 SF                          1.08       0.00     24.47         157.64         908.26
     resistant, breathable
     77. Texture drywall - smooth / skim       1,539.78 SF                          0.00       1.37     12.93         445.71        2,568.14
     coat
     78. Mask and prep for paint - plastic,      308.67 LF                          0.00       1.24      5.62          81.56         469.93
     paper, tape (per LF)
     79. Texture drywall - heavy hand          1,539.78 SF                          0.00       1.01     18.32         330.44        1,903.94
     texture
     80. Seal the walls w/anti-microbial       1,539.78 SF                          0.00       1.30     86.23         438.47        2,526.41
     coating - one coat
     81. Paint the walls - two coats           1,539.78 SF                          0.00       0.89     26.95         293.45        1,690.80
     82. Paint door slab only - 2 coats (per      10.00 EA                          0.00      34.00      5.71          72.60         418.31
     side)


    FIRST_BAPTIST_NEW                                                                                          12/1/2020              Page: 6
7



                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                               CONTINUED - Entry/Foyer

     DESCRIPTION                                         QTY        RESET     REMOVE      REPLACE      TAX             O&P         TOTAL

     83. Paint door/window trim & jamb - 2        10.00 EA                         0.00      28.06      3.35           59.64        343.59
     coats (per side)
     84. Seal & paint baseboard, oversized -     112.67 LF                         0.00        1.41     1.26           33.64        193.76
     two coats
     85. Seal & paint base shoe or quarter       112.67 LF                         0.00        0.72     0.87           17.22         99.21
     round
     86. Clean floor, strip & wax                672.36 SF                         0.00        0.73     4.71          104.06        599.59

     Totals: Entry/Foyer                                                                              786.53        6,171.66     35,560.12




                                           Boiler Room                                                        LxWxH 12' 2" x 5' 11" x 8'
                                                          289.33   SF Walls                           71.99   SF Ceiling
                                                          361.32   SF Walls & Ceiling                 71.99   SF Floor
                                                            8.00   SY Flooring                        36.17   LF Floor Perimeter
                                                           97.33   SF Long Wall                       47.33   SF Short Wall
                                                           36.17   LF Ceil. Perimeter

     DESCRIPTION                                         QTY        RESET     REMOVE      REPLACE      TAX             O&P         TOTAL

     87. Contents - move out then reset -          1.00 EA                         0.00     144.16      0.00           30.28        174.44
     Extra large room
     88. Boiler unit - Detach & reset              1.00 EA                         0.00    1,482.80     0.00          311.39       1,794.19
     89. Heat/AC register - Mechanically           1.00 EA                         0.00      12.39      0.00              2.60       14.99
     attached - Detach & reset
     90. Smoke detector - Detach & reset           1.00 EA                         0.00      42.93      0.00              9.01       51.94
     91. Outlet or switch - Detach & reset         2.00 EA                         0.00      15.90      0.00              6.68       38.48
     92. R&R Fluorescent light fixture             1.00 EA                        15.53      95.18      3.66           24.02        138.39
     93. Detach & Reset Sprinkler head             2.00 EA            13.34        0.00        0.00     0.00              5.61       32.29
     with escutcheon
     94. Interior door - Detach & reset            3.00 EA                         0.00      90.71      0.17           57.18        329.48
     95. Detach & Reset Door opening               3.00 EA           139.63        0.00        0.00     0.10           87.99        506.98
     (jamb & casing) - 32"to36"wide - paint
     grade
     96. Baseboard - 4 1/4" stain grade           36.17 LF                         0.00        4.88     6.25           38.39        221.15
     97. R&R Base shoe - stain grade              36.17 LF                         0.19        1.63     1.65           14.19         81.67
     98. Floor protection - cloth - skid          71.99 SF                         1.08        0.00     2.62           16.88         97.25
     resistant, breathable
     99. R&R Suspended ceiling system -           71.99 SF                         0.42        5.58    18.09           94.51        544.54
     Premium grade - 2' x 4'
     100. R&R Blown-in insulation - 14"           35.99 SF                         1.19        1.19     1.99           18.40        106.05
     depth - R38
    FIRST_BAPTIST_NEW                                                                                         12/1/2020              Page: 7
8



                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                            CONTINUED - Boiler Room

     DESCRIPTION                                      QTY         RESET     REMOVE      REPLACE        TAX            O&P          TOTAL

     101. R&R 1/2" drywall - hung, taped,       144.67 SF                        0.47       2.35        4.76          86.68         499.40
     floated, ready for paint
     102. R&R Batt insulation - 6" - R19 -      144.67 SF                        0.32       0.94        5.87          39.52         227.67
     unfaced batt
     103. Texture drywall - smooth / skim       289.33 SF                        0.00       1.37        2.43          83.75         482.56
     coat
     104. Mask and prep for paint - plastic,    104.17 LF                        0.00       1.24        1.90          27.53         158.60
     paper, tape (per LF)
     105. Texture drywall - heavy hand          289.33 SF                        0.00       1.01        3.44          62.08         357.74
     texture
     106. Seal the walls w/anti-microbial       289.33 SF                        0.00       1.30       16.20          82.38         474.71
     coating - one coat
     107. Paint the walls - two coats           289.33 SF                        0.00       0.89        5.06          55.15         317.71
     108. Paint door slab only - 2 coats (per     6.00 EA                        0.00      34.00        3.42          43.56         250.98
     side)
     109. Paint door/window trim & jamb -         6.00 EA                        0.00      28.06        2.01          35.78         206.15
     2 coats (per side)
     110. Clean floor, strip & wax               71.99 SF                        0.00       0.73        0.50          11.15          64.20

     Totals: Boiler Room                                                                               80.12       1,244.71        7,171.56




                                         Main Sanctuary                                                LxWxH 49' 5" x 47' 9" x 13' 8"
                                                      2,655.89   SF Walls                          2,359.65   SF Ceiling
                                                      5,015.53   SF Walls & Ceiling                2,359.65   SF Floor
                                                        262.18   SY Flooring                         194.33   LF Floor Perimeter
                                                        675.36   SF Long Wall                        652.58   SF Short Wall
                                                        194.33   LF Ceil. Perimeter


                                         Subroom 1: Offset 1                                           LxWxH 29' 8" x 14' 3" x 13' 8"
                                                      1,200.39   SF Walls                           422.75    SF Ceiling
                                                      1,623.14   SF Walls & Ceiling                 422.75    SF Floor
                                                         46.97   SY Flooring                         87.83    LF Floor Perimeter
                                                        405.44   SF Long Wall                       194.75    SF Short Wall
                                                         87.83   LF Ceil. Perimeter




    FIRST_BAPTIST_NEW                                                                                         12/1/2020              Page: 8
9



                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                              CONTINUED - Main Sanctuary


                                            Subroom 2: Offset 2                                           LxWxH 16' 2" x 14' x 13' 8"
                                                          824.56   SF Walls                          226.33   SF Ceiling
                                                        1,050.89   SF Walls & Ceiling                226.33   SF Floor
                                                           25.15   SY Flooring                        60.33   LF Floor Perimeter
                                                          220.94   SF Long Wall                      191.33   SF Short Wall
                                                           60.33   LF Ceil. Perimeter

     DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE       TAX           O&P          TOTAL

     111. Contents - move out then reset -          1.00 EA                        0.00     144.16       0.00         30.28         174.44
     Extra large room
     112. Remove CCTV camera &                      2.00 EA                       83.60       0.00       0.00         35.11         202.31
     brackets
     113. Window blind - horizontal or              7.00 EA                        0.00      32.93       0.00         48.41         278.92
     vertical - Detach & reset
     114. TV Brackets - Wall or ceiling             2.00 EA                        0.00     107.45       0.00         45.13         260.03
     mounted - Detach & reset
     115. Heat/AC register - Mechanically          22.00 EA                        0.00      12.39       0.00         57.24         329.82
     attached - Detach & reset
     116. Thermostat - Detach & reset               2.00 EA                        0.00      41.43       0.00         17.41         100.27
     117. Smoke detector - Detach & reset           4.00 EA                        0.00      42.93       0.00         36.06         207.78
     118. R&R Emergency lighting -                  5.00 EA                       13.94     293.17     82.44         339.78        1,957.77
     battery - Commercial
     119. Outlet or switch - Detach & reset        18.00 EA                        0.00      15.90       0.00         60.10         346.30
     120. R&R Fluorescent light fixture            20.00 EA                       15.53      95.18     73.15         480.36        2,767.71
     121. Detach & Reset Sprinkler head            22.00 EA           13.34        0.00       0.00       0.00         61.63         355.11
     with escutcheon
     122. R&R Pews/benches - hardwood             435.50 LF                        2.76      79.45   2,175.11      7,975.29    45,952.86
     123. Interior door - Detach & reset            2.00 EA                        0.00      90.71       0.12         38.12         219.66
     124. Detach & Reset Door opening               2.00 EA          139.63        0.00       0.00       0.07         58.67         338.00
     (jamb & casing) - 32"to36"wide - paint
     grade
     125. Baseboard - 4 1/4" stain grade          342.50 LF                        0.00       4.88     59.22         363.42        2,094.04
     126. Remove Carpet - Premium grade         3,008.73 SF                        0.31       0.00       0.00        195.87        1,128.58
     127. Carpet - Premium grade                3,460.04 SF                        0.00       6.84   1,475.01      5,279.75    30,421.43
     15 % waste added for Carpet - Premium grade.
     128. Carpet pad - Premium grade            3,008.73 SF                        0.00       1.09    206.40         732.04        4,217.96
     129. Floor protection - cloth - skid       3,008.73 SF                        1.08       0.00    109.52         705.38        4,064.33
     resistant, breathable
     130. R&R Suspended ceiling system -        3,008.73 SF                        0.42       5.58    756.09       3,949.78    22,758.25
     Premium grade - 2' x 4'

    FIRST_BAPTIST_NEW                                                                                         12/1/2020              Page: 9
10



                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                                 CONTINUED - Main Sanctuary

      DESCRIPTION                                          QTY         RESET     REMOVE      REPLACE       TAX            O&P         TOTAL

      131. R&R Blown-in insulation - 14"           1,504.36 SF                        1.19       1.19     83.19          769.35       4,432.92
      depth - R38
      132. R&R 1/2" drywall - hung, taped,         2,340.42 SF                        0.47       2.35     77.00        1,402.17       8,079.16
      floated, ready for paint
      133. R&R Batt insulation - 6" - R19 -        2,340.42 SF                        0.32       0.94     95.02          639.22       3,683.16
      unfaced batt
      134. Texture drywall - smooth / skim         4,680.83 SF                        0.00       1.37     39.32        1,354.93       7,806.99
      coat
      135. Mask and prep for paint - plastic,       538.50 LF                         0.00       1.24       9.80         142.28        819.82
      paper, tape (per LF)
      136. Texture drywall - heavy hand            4,680.83 SF                        0.00       1.01     55.70        1,004.50       5,787.84
      texture
      137. Seal the walls w/anti-microbial         4,680.83 SF                        0.00       1.30    262.13        1,332.91       7,680.12
      coating - one coat
      138. Paint the walls - two coats             4,680.83 SF                        0.00       0.89     81.91          892.04       5,139.89
      139. Paint door slab only - 2 coats (per        4.00 EA                         0.00      34.00       2.28          29.04        167.32
      side)
      140. Paint door/window trim & jamb -            4.00 EA                         0.00      28.06       1.34          23.85        137.43
      2 coats (per side)
      141. Seal & paint baseboard, oversized        342.50 LF                         0.00       1.41       3.84         102.21        588.98
      - two coats
      142. Clean floor, strip & wax                3,008.73 SF                        0.00       0.73     21.06          465.67       2,683.10

      Totals: Main Sanctuary                                                                            5,669.72      28,668.00     165,182.30




                                           Back Right Office                                                     LxWxH 12' 5" x 11' 5" x 8'
                                                             381.33   SF Walls                          141.76   SF Ceiling
                                                             523.09   SF Walls & Ceiling                141.76   SF Floor
                                                              15.75   SY Flooring                        47.67   LF Floor Perimeter
                                                              99.33   SF Long Wall                       91.33   SF Short Wall
                                                              47.67   LF Ceil. Perimeter

      DESCRIPTION                                          QTY         RESET     REMOVE      REPLACE       TAX            O&P         TOTAL

      143. Contents - move out then reset -           1.00 EA                         0.00     144.16       0.00          30.28        174.44
      Extra large room
      144. Remove CCTV camera &                       1.00 EA                        83.60       0.00       0.00          17.56        101.16
      brackets
      145. Fluorescent light fixture - 6' & 8' -      1.00 EA                         0.00      85.96       0.00          18.06        104.02
      Detach & reset
      146. Heat/AC register - Mechanically            1.00 EA                         0.00      12.39       0.00             2.60        14.99
      attached - Detach & reset


     FIRST_BAPTIST_NEW                                                                                           12/1/2020             Page: 10
11



                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                         CONTINUED - Back Right Office

      DESCRIPTION                                      QTY      RESET     REMOVE    REPLACE       TAX         O&P        TOTAL

      147. Cold air return cover - Detach &        1.00 EA                   0.00        16.92     0.00           3.55     20.47
      reset
      148. Outlet or switch - Detach & reset       4.00 EA                   0.00        15.90     0.00       13.36        76.96
      149. Interior door - Detach & reset          3.00 EA                   0.00        90.71     0.17       57.18       329.48
      150. Detach & Reset Door opening             3.00 EA       139.63      0.00         0.00     0.10       87.99       506.98
      (jamb & casing) - 32"to36"wide - paint
      grade
      151. Baseboard - 4 1/4" stain grade         47.67 LF                   0.00         4.88     8.24       50.58       291.45
      152. Remove Carpet - Premium grade         141.76 SF                   0.31         0.00     0.00           9.24     53.19
      153. Carpet - Premium grade                163.02 SF                   0.00         6.84    69.50      248.77      1,433.33
      15 % waste added for Carpet - Premium grade.
      154. Carpet pad - Premium grade            141.76 SF                   0.00         1.09     9.72       34.49       198.73
      155. Floor protection - cloth - skid       141.76 SF                   1.08         0.00     5.16       33.24       191.50
      resistant, breathable
      156. R&R Suspended ceiling system -        141.76 SF                   0.42         5.58    35.62      186.09      1,072.27
      Premium grade - 2' x 4'
      157. R&R Blown-in insulation - 14"          70.88 SF                   1.19         1.19     3.92       36.26       208.88
      depth - R38
      158. R&R 1/2" drywall - hung, taped,       190.67 SF                   0.47         2.35     6.27      114.24       658.19
      floated, ready for paint
      159. R&R Batt insulation - 6" - R19 -      190.67 SF                   0.32         0.94     7.74       52.07       300.05
      unfaced batt
      160. Texture drywall - smooth / skim       381.33 SF                   0.00         1.37     3.20      110.38       636.00
      coat
      161. Mask and prep for paint - plastic,    103.67 LF                   0.00         1.24     1.89       27.40       157.84
      paper, tape (per LF)
      162. Texture drywall - heavy hand          381.33 SF                   0.00         1.01     4.54       81.83       471.51
      texture
      163. Seal the walls w/anti-microbial       381.33 SF                   0.00         1.30    21.35      108.59       625.67
      coating - one coat
      164. Paint the walls - two coats           381.33 SF                   0.00         0.89     6.67       72.67       418.72
      165. Paint door slab only - 2 coats (per     6.00 EA                   0.00        34.00     3.42       43.56       250.98
      side)
      166. Paint door/window trim & jamb -         6.00 EA                   0.00        28.06     2.01       35.78       206.15
      2 coats (per side)
      167. Seal & paint baseboard, oversized      47.67 LF                   0.00         1.41     0.53       14.22        81.96
      - two coats
      168. Clean floor, strip & wax              141.76 SF                   0.00         0.73     0.99       21.94       126.41

      Totals: Back Right Office                                                                  191.04    1,511.93      8,711.33




     FIRST_BAPTIST_NEW                                                                                12/1/2020           Page: 11
12



                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788



                                             Back right Office Entry                                           LxWxH 11' 5" x 10' 4" x 8'
                                                           348.00   SF Walls                          117.97   SF Ceiling
                                                           465.97   SF Walls & Ceiling                117.97   SF Floor
                                                            13.11   SY Flooring                        43.50   LF Floor Perimeter
                                                            91.33   SF Long Wall                       82.67   SF Short Wall
                                                            43.50   LF Ceil. Perimeter

      DESCRIPTION                                        QTY           RESET    REMOVE     REPLACE       TAX            O&P         TOTAL

      169. Contents - move out then reset -          1.00 EA                        0.00     144.16      0.00           30.28        174.44
      Extra large room
      170. Cold air return cover - Detach &          1.00 EA                        0.00      16.92      0.00              3.55       20.47
      reset
      171. Outlet or switch - Detach & reset         4.00 EA                        0.00      15.90      0.00           13.36         76.96
      172. R&R Fire alarm - Manual pull              1.00 EA                       20.90     178.65      7.13           43.40        250.08
      station
      173. Interior door - Detach & reset            1.00 EA                        0.00      90.71      0.06           19.07        109.84
      174. Detach & Reset Door opening               1.00 EA           139.63       0.00       0.00      0.03           29.32        168.98
      (jamb & casing) - 32"to36"wide - paint
      grade
      175. Baseboard - 4 1/4" stain grade           43.50 LF                        0.00       4.88      7.52           46.16        265.96
      176. Remove Carpet - Premium grade           117.97 SF                        0.31       0.00      0.00              7.68       44.25
      177. Carpet - Premium grade                  135.67 SF                        0.00       6.84     57.84          207.02       1,192.84
      15 % waste added for Carpet - Premium grade.
      178. Carpet pad - Premium grade              117.97 SF                        0.00       1.09      8.09           28.71        165.39
      179. Floor protection - cloth - skid         117.97 SF                        1.08       0.00      4.29           27.66        159.36
      resistant, breathable
      180. Texture drywall - smooth / skim         348.00 SF                        0.00       1.37      2.92          100.73        580.41
      coat
      181. Mask and prep for paint - plastic,       69.50 LF                        0.00       1.24      1.26           18.37        105.81
      paper, tape (per LF)
      182. Texture drywall - heavy hand            348.00 SF                        0.00       1.01      4.14           74.68        430.30
      texture
      183. Seal the walls w/anti-microbial         348.00 SF                        0.00       1.30     19.49           99.09        570.98
      coating - one coat
      184. Paint the walls - two coats             348.00 SF                        0.00       0.89      6.09           66.32        382.13
      185. Paint door slab only - 2 coats (per       2.00 EA                        0.00      34.00      1.14           14.52         83.66
      side)
      186. Paint door/window trim & jamb -           2.00 EA                        0.00      28.06      0.67           11.92         68.71
      2 coats (per side)
      187. Seal & paint baseboard, oversized        43.50 LF                        0.00       1.41      0.49           12.98         74.81
      - two coats
      188. Clean floor, strip & wax                117.97 SF                        0.00       0.73      0.83           18.25        105.20


     FIRST_BAPTIST_NEW                                                                                         12/1/2020             Page: 12
13



                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                          CONTINUED - Back right Office Entry

      DESCRIPTION                                         QTY         RESET     REMOVE      REPLACE      TAX            O&P          TOTAL
      Totals: Back right Office Entry                                                                   121.99         873.07        5,030.58




                                            Stairway                                                        LxWxH 24' 10" x 3' 11" x 8'
                                                            460.00   SF Walls                           97.26   SF Ceiling
                                                            557.26   SF Walls & Ceiling                 97.26   SF Floor
                                                             10.81   SY Flooring                        57.50   LF Floor Perimeter
                                                            198.67   SF Long Wall                       31.33   SF Short Wall
                                                             57.50   LF Ceil. Perimeter


                                            Subroom 1: Offset 1                                             LxWxH 13' 11" x 3' 11" x 8'
                                                            285.33   SF Walls                           54.51   SF Ceiling
                                                            339.84   SF Walls & Ceiling                 54.51   SF Floor
                                                              6.06   SY Flooring                        35.67   LF Floor Perimeter
                                                            111.33   SF Long Wall                       31.33   SF Short Wall
                                                             35.67   LF Ceil. Perimeter


                                            Subroom 2: Offset 2                                                   LxWxH 14' x 3' 11" x 8'
                                                            286.67   SF Walls                           54.83   SF Ceiling
                                                            341.50   SF Walls & Ceiling                 54.83   SF Floor
                                                              6.09   SY Flooring                        35.83   LF Floor Perimeter
                                                            112.00   SF Long Wall                       31.33   SF Short Wall
                                                             35.83   LF Ceil. Perimeter

      DESCRIPTION                                         QTY         RESET     REMOVE      REPLACE      TAX            O&P          TOTAL

      189. Contents - move out then reset -            1.00 EA                       0.00     144.16      0.00          30.28         174.44
      Extra large room
      190. Cold air return cover - Detach &            1.00 EA                       0.00      16.92      0.00              3.55       20.47
      reset
      191. Outlet or switch - Detach & reset           4.00 EA                       0.00      15.90      0.00          13.36          76.96
      192. R&R Fire alarm - Manual pull                1.00 EA                      20.90     178.65      7.13          43.40         250.08
      station
      193. R&R Baptistry - pre-fabricated -            1.00 EA                     668.76    6,115.54   194.54       1,465.55        8,444.39
      fiberglass - double entry
      194. Interior door - Detach & reset              5.00 EA                       0.00      90.71      0.29          95.31         549.15
      195. Detach & Reset Door opening                 5.00 EA         139.63        0.00        0.00     0.17         146.66         844.98
      (jamb & casing) - 32"to36"wide - paint
      grade

     FIRST_BAPTIST_NEW                                                                                          12/1/2020             Page: 13
14



                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                                 CONTINUED - Stairway

      DESCRIPTION                                          QTY        RESET     REMOVE      REPLACE     TAX            O&P          TOTAL

      196. Baseboard - 4 1/4" stain grade          129.00 LF                         0.00       4.88    22.30         136.88         788.70
      197. Remove Carpet - Premium grade           206.60 SF                         0.31       0.00     0.00          13.46          77.51
      198. Carpet - Premium grade                  237.59 SF                         0.00       6.84   101.28         362.54        2,088.94
      15 % waste added for Carpet - Premium grade.
      199. Carpet pad - Premium grade              206.60 SF                         0.00       1.09    14.17          50.27         289.63
      200. Floor protection - cloth - skid         206.60 SF                         1.08       0.00     7.52          48.43         279.08
      resistant, breathable
      201. Texture drywall - smooth / skim        1,032.00 SF                        0.00       1.37     8.67         298.72        1,721.23
      coat
      202. Mask and prep for paint - plastic,      339.00 LF                         0.00       1.24     6.17          89.58         516.11
      paper, tape (per LF)
      203. Texture drywall - heavy hand           1,032.00 SF                        0.00       1.01    12.28         221.47        1,276.07
      texture
      204. Seal the walls w/anti-microbial        1,032.00 SF                        0.00       1.30    57.79         293.88        1,693.27
      coating - one coat
      205. Paint the walls - two coats            1,032.00 SF                        0.00       0.89    18.06         196.68        1,133.22
      206. Paint door slab only - 2 coats (per      10.00 EA                         0.00      34.00     5.71          72.60         418.31
      side)
      207. Paint door/window trim & jamb -          10.00 EA                         0.00      28.06     3.35          59.64         343.59
      2 coats (per side)
      208. Seal & paint baseboard, oversized       129.00 LF                         0.00       1.41     1.44          38.50         221.83
      - two coats
      209. Clean floor, strip & wax                206.60 SF                         0.00       0.73     1.45          31.98         184.25

      Totals: Stairway                                                                                 462.32       3,712.74    21,392.21




                                             Back Closet                                                   LxWxH 18' 11" x 4' 11" x 8'
                                                            381.33   SF Walls                          93.01   SF Ceiling
                                                            474.34   SF Walls & Ceiling                93.01   SF Floor
                                                             10.33   SY Flooring                       47.67   LF Floor Perimeter
                                                            151.33   SF Long Wall                      39.33   SF Short Wall
                                                             47.67   LF Ceil. Perimeter

      DESCRIPTION                                          QTY        RESET     REMOVE      REPLACE     TAX            O&P          TOTAL

      210. Contents - move out then reset -          1.00 EA                         0.00     144.16     0.00          30.28         174.44
      Extra large room
      211. Shelving - wire (vinyl coated) -         19.00 LF                         0.00      10.69     0.00          42.65         245.76
      Detach & reset
      212. Outlet or switch - Detach & reset         3.00 EA                         0.00      15.90     0.00          10.02          57.72


     FIRST_BAPTIST_NEW                                                                                         12/1/2020             Page: 14
15



                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                                CONTINUED - Back Closet

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE       TAX           O&P          TOTAL

      213. R&R Fire alarm - Manual pull              1.00 EA                       20.90     178.65      7.13          43.40         250.08
      station
      214. Baseboard - 4 1/4" stain grade           47.67 LF                        0.00       4.88      8.24          50.58         291.45
      215. Remove Carpet - Premium grade            93.01 SF                        0.31       0.00      0.00              6.05       34.88
      216. Carpet - Premium grade                  106.96 SF                        0.00       6.84     45.60         163.22         940.43
      15 % waste added for Carpet - Premium grade.
      217. Carpet pad - Premium grade               93.01 SF                        0.00       1.09      6.38          22.63         130.39
      218. Floor protection - cloth - skid          93.01 SF                        1.08       0.00      3.39          21.81         125.65
      resistant, breathable
      219. Texture drywall - smooth / skim         381.33 SF                        0.00       1.37      3.20         110.38         636.00
      coat
      220. Mask and prep for paint - plastic,       99.67 LF                        0.00       1.24      1.81          26.34         151.74
      paper, tape (per LF)
      221. Texture drywall - heavy hand            381.33 SF                        0.00       1.01      4.54          81.83         471.51
      texture
      222. Seal the walls w/anti-microbial         381.33 SF                        0.00       1.30     21.35         108.59         625.67
      coating - one coat
      223. Paint the walls - two coats             381.33 SF                        0.00       0.89      6.67          72.67         418.72
      224. Seal & paint baseboard, oversized        47.67 LF                        0.00       1.41      0.53          14.22          81.96
      - two coats
      225. Clean floor, strip & wax                 93.01 SF                        0.00       0.73      0.65          14.40          82.95

      Totals: Back Closet                                                                              109.49         819.07        4,719.35




                                             Back Left Office                                            LxWxH 17' 10" x 10' 11" x 8'
                                                           460.00   SF Walls                          194.68   SF Ceiling
                                                           654.68   SF Walls & Ceiling                194.68   SF Floor
                                                            21.63   SY Flooring                        57.50   LF Floor Perimeter
                                                           142.67   SF Long Wall                       87.33   SF Short Wall
                                                            57.50   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE      REPLACE       TAX           O&P          TOTAL

      226. Contents - move out then reset -          1.00 EA                        0.00     144.16      0.00          30.28         174.44
      Extra large room
      227. Thermostat - Detach & reset               1.00 EA                        0.00      41.43      0.00              8.70       50.13
      228. Outlet or switch - Detach & reset         6.00 EA                        0.00      15.90      0.00          20.03         115.43
      229. R&R Fire alarm - Manual pull              1.00 EA                       20.90     178.65      7.13          43.40         250.08
      station
      230. Interior door - Detach & reset            3.00 EA                        0.00      90.71      0.17          57.18         329.48

     FIRST_BAPTIST_NEW                                                                                         12/1/2020             Page: 15
16



                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                                CONTINUED - Back Left Office

      DESCRIPTION                                         QTY         RESET     REMOVE     REPLACE      TAX         O&P     TOTAL

      231. Detach & Reset Door opening               3.00 EA           139.63       0.00        0.00     0.10       87.99    506.98
      (jamb & casing) - 32"to36"wide - paint
      grade
      232. Baseboard - 4 1/4" stain grade           57.50 LF                        0.00        4.88     9.94       61.01    351.55
      233. Remove Carpet - Premium grade           194.68 SF                        0.31        0.00     0.00       12.68     73.03
      234. Carpet - Premium grade                  223.88 SF                        0.00        6.84    95.44      341.62   1,968.40
      15 % waste added for Carpet - Premium grade.
      235. Carpet pad - Premium grade              194.68 SF                        0.00        1.09    13.36       47.37    272.93
      236. Floor protection - cloth - skid         194.68 SF                        1.08        0.00     7.09       45.65    262.99
      resistant, breathable
      237. Texture drywall - smooth / skim         460.00 SF                        0.00        1.37     3.86      133.16    767.22
      coat
      238. Mask and prep for paint - plastic,      125.50 LF                        0.00        1.24     2.28       33.16    191.06
      paper, tape (per LF)
      239. Texture drywall - heavy hand            460.00 SF                        0.00        1.01     5.47       98.72    568.79
      texture
      240. Seal the walls w/anti-microbial         460.00 SF                        0.00        1.30    25.76      130.99    754.75
      coating - one coat
      241. Paint the walls - two coats             460.00 SF                        0.00        0.89     8.05       87.67    505.12
      242. Paint door slab only - 2 coats (per       6.00 EA                        0.00       34.00     3.42       43.56    250.98
      side)
      243. Paint door/window trim & jamb -           6.00 EA                        0.00       28.06     2.01       35.78    206.15
      2 coats (per side)
      244. Seal & paint baseboard, oversized        57.50 LF                        0.00        1.41     0.64       17.16     98.88
      - two coats
      245. Clean floor, strip & wax                194.68 SF                        0.00        0.73     1.36       30.13    173.61

      Totals: Back Left Office                                                                         186.08    1,366.24   7,872.00




                                             Front Elevation

      DESCRIPTION                                         QTY         RESET     REMOVE     REPLACE      TAX         O&P     TOTAL

      246. R&R Metal lath & stucco                 248.00 SF                        0.84        5.31    22.39      325.00   1,872.59
      247. Mask and prep for paint - plastic,      198.00 LF                        0.00        1.24     3.60       52.32    301.44
      paper, tape (per LF)
      248. Seal the surface area w/anti-          1,542.00 SF                       0.00        1.30    86.35      439.11   2,530.06
      microbial coating - one coat
      249. Paint the surface area - two coats     1,542.00 SF                       0.00        0.89    26.99      293.87   1,693.24
      250. Clean floor, strip & wax                867.00 SF                        0.00        0.73     6.07      134.19    773.17

      Totals: Front Elevation                                                                          145.40    1,244.49   7,170.50
     FIRST_BAPTIST_NEW                                                                                      12/1/2020        Page: 16
17



                          United Damage Adjusters
                          3389 Sheridan St. Suite 251
                          Hollywood, Fl. 33021
                          Phone (954)505-3251
                          Fax (954) 239-7788



                                          Windows

      DESCRIPTION                                       QTY    RESET   REMOVE     REPLACE          TAX         O&P          TOTAL

      251. R&R Aluminum window, horiz.               3.00 EA              25.17      283.34       43.47       203.49        1,172.49
      slider 12-23 sf (2 pane)

      Totals: Windows                                                                             43.47       203.49        1,172.49




                                          Fencing

      DESCRIPTION                                       QTY    RESET   REMOVE     REPLACE          TAX         O&P          TOTAL

      252. R&R Wood fence 5'- 6' high -         600.00 LF                  6.96       31.80      758.52     5,043.05       29,057.57
      cedar or equal

      Totals: Fencing                                                                            758.52     5,043.05       29,057.57




                                          Generals

      DESCRIPTION                                       QTY    RESET   REMOVE     REPLACE          TAX         O&P          TOTAL

      253. R&R Sheathing - plywood - 1/2"       120.00 SF                  0.63         1.63        6.80       58.39         336.39
      CDX
      To prevent damage to the driveway from the dumpster
      254. Taxes, insurance, permits & fees          1.00 EA               0.00    13,445.55        0.00           0.00    13,445.55
      (Bid Item)
      255. Dumpster load - Approx. 30                4.00 EA             608.00         0.00        0.00      510.72        2,942.72
      yards, 5-7 tons of debris
      256. General Demolition - per hour            68.00 HR              55.73         0.00        0.00      795.82        4,585.46
      257. Residential Supervision / Project         1.00 EA               0.00    55,629.00        0.00           0.00    55,629.00
      Management - per hour
      258. Cleaning Technician - per hour       105.00 HR                  0.00       37.58         0.00      828.64        4,774.54
      259. Architectural/Drafting fees (Bid    4,820.13 SF                 0.00         6.00        0.00           0.00    28,920.78
      Item)
      260. Dust control barrier per square     2,400.00 SF                 0.70         0.00      11.76       355.27        2,047.03
      foot
      261. Electrician - per hour                   80.00 HR               0.00       90.05         0.00    1,512.84        8,716.84
      262. HVAC Technician - per hour               46.00 HR               0.00       90.08         0.00      870.18        5,013.86

      Totals: Generals                                                                            18.56     4,931.86      126,412.17

      Total: Main Level                                                                        11,371.43   95,627.78      648,991.19

      Labor Minimums Applied

     FIRST_BAPTIST_NEW                                                                                 12/1/2020             Page: 17
18



                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                   CONTINUED - Labor Minimums Applied

      DESCRIPTION                                      QTY        RESET      REMOVE       REPLACE             TAX         O&P            TOTAL

      263. Vinyl floor covering labor            1.00 EA                          0.00        151.79           0.00       31.88           183.67
      minimum
      264. Framing labor minimum                 1.00 EA                          0.00          5.46           0.00           1.15          6.61

      Totals: Labor Minimums Applied                                                                           0.00       33.03           190.28

      Line Item Totals: FIRST_BAPTIST_NEW                                                                 11,371.43   95,660.81      649,181.47



      Grand Total Areas:
          10,127.28 SF Walls                           4,820.13 SF Ceiling                      14,947.40 SF Walls and Ceiling
           4,820.13 SF Floor                             535.57 SY Flooring                        943.50 LF Floor Perimeter
           3,170.36 SF Long Wall                       1,893.28 SF Short Wall                      943.50 LF Ceil. Perimeter

                  0.00 Floor Area                            0.00 Total Area                           0.00 Interior Wall Area
              2,463.59 Exterior Wall Area                    0.00 Exterior Perimeter of
                                                                  Walls

              8,071.66 Surface Area                        80.72 Number of Squares                 438.65 Total Perimeter Length
                135.00 Total Ridge Length                   0.00 Total Hip Length



      Coverage                                                Item Total                  %            ACV Total                     %
      Dwelling                                                  620,123.90          95.52%               620,123.90            95.52%
      Other Structures                                           29,057.57           4.48%                29,057.57             4.48%
      Contents                                                        0.00           0.00%                     0.00             0.00%
      Total                                                     649,181.47        100.00%                649,181.47           100.00%




     FIRST_BAPTIST_NEW                                                                                            12/1/2020              Page: 18
19



                      United Damage Adjusters
                      3389 Sheridan St. Suite 251
                      Hollywood, Fl. 33021
                      Phone (954)505-3251
                      Fax (954) 239-7788




                                                              Summary for Dwelling
      Line Item Total                                                                             518,893.23
      Material Sales Tax                                                                           10,612.91

      Subtotal                                                                                    529,506.14
      Overhead                                                                                     43,151.29
      Profit                                                                                       47,466.47

      Replacement Cost Value                                                                     $620,123.90
      Less Deductible                                                                             (22,050.00)

      Net Claim                                                                                  $598,073.90




                                                    United Damage Adjusters




     FIRST_BAPTIST_NEW                                                               12/1/2020        Page: 19
20



                      United Damage Adjusters
                      3389 Sheridan St. Suite 251
                      Hollywood, Fl. 33021
                      Phone (954)505-3251
                      Fax (954) 239-7788




                                                          Summary for Other Structures
      Line Item Total                                                                                 23,256.00
      Material Sales Tax                                                                                 758.52

      Subtotal                                                                                        24,014.52
      Overhead                                                                                         2,401.45
      Profit                                                                                           2,641.60

      Replacement Cost Value                                                                         $29,057.57
      Net Claim                                                                                      $29,057.57




                                                    United Damage Adjusters




     FIRST_BAPTIST_NEW                                                                   12/1/2020       Page: 20
21



                    United Damage Adjusters
                    3389 Sheridan St. Suite 251
                    Hollywood, Fl. 33021
                    Phone (954)505-3251
                    Fax (954) 239-7788



                                                  Recap of Taxes, Overhead and Profit




              Overhead (10%)         Profit (10%)     Material Sales Tax Laundering Tax (2%)   Manuf. Home Tax   Storage Rental Tax
                                                                   (7%)                                  (6%)                 (7%)

      Line Items
                    45,552.74           50,108.07             11,371.43                0.00               0.00                 0.00

      Total
                    45,552.74           50,108.07             11,371.43                0.00               0.00                 0.00




     FIRST_BAPTIST_NEW                                                                                   12/1/2020           Page: 21
22



                     United Damage Adjusters
                     3389 Sheridan St. Suite 251
                     Hollywood, Fl. 33021
                     Phone (954)505-3251
                     Fax (954) 239-7788

                                                   Recap by Room

     Estimate: FIRST_BAPTIST_NEW

     Area: Main Level                                                         936.36      0.17%
                Coverage: Dwelling                            100.00% =       936.36
            Roof1                                                         169,777.38     31.32%
                Coverage: Dwelling                            100.00% =   169,777.38
            Conference Room                                                 5,658.43      1.04%
                Coverage: Dwelling                            100.00% =     5,658.43
            Hallway                                                        10,531.18      1.94%
                Coverage: Dwelling                            100.00% =    10,531.18
            Entry/Foyer                                                    28,601.93      5.28%
                Coverage: Dwelling                            100.00% =    28,601.93
            Boiler Room                                                     5,846.73      1.08%
                Coverage: Dwelling                            100.00% =     5,846.73
            Main Sanctuary                                                130,844.58     24.13%
                Coverage: Dwelling                            100.00% =   130,844.58
            Back Right Office                                               7,008.36      1.29%
                Coverage: Dwelling                            100.00% =     7,008.36
            Back right Office Entry                                         4,035.52      0.74%
                Coverage: Dwelling                            100.00% =     4,035.52
            Stairway                                                       17,217.15      3.18%
                Coverage: Dwelling                            100.00% =    17,217.15
            Back Closet                                                     3,790.79      0.70%
                Coverage: Dwelling                            100.00% =     3,790.79
            Back Left Office                                                6,319.68      1.17%
                Coverage: Dwelling                            100.00% =     6,319.68
            Front Elevation                                                 5,780.61      1.07%
                Coverage: Dwelling                            100.00% =     5,780.61
            Windows                                                           925.53      0.17%
                Coverage: Dwelling                            100.00% =       925.53
            Fencing                                                        23,256.00      4.29%
                Coverage: Other Structures                    100.00% =    23,256.00
            Generals                                                      121,461.75     22.40%
                Coverage: Dwelling                            100.00% =   121,461.75

            Area Subtotal: Main Level                                     541,991.98     99.97%
               Coverage: Dwelling                              95.71% =   518,735.98
               Coverage: Other Structures                       4.29% =    23,256.00
            Labor Minimums Applied                                            157.25      0.03%
               Coverage: Dwelling                             100.00% =       157.25

      Subtotal of Areas                                                   542,149.23     100.00%
     FIRST_BAPTIST_NEW                                                       12/1/2020      Page: 22
23



                   United Damage Adjusters
                   3389 Sheridan St. Suite 251
                   Hollywood, Fl. 33021
                   Phone (954)505-3251
                   Fax (954) 239-7788

              Coverage: Dwelling                 95.71% =   518,893.23
              Coverage: Other Structures          4.29% =    23,256.00


     Total                                                  542,149.23    100.00%




     FIRST_BAPTIST_NEW                                        12/1/2020      Page: 23
24



                  United Damage Adjusters
                  3389 Sheridan St. Suite 251
                  Hollywood, Fl. 33021
                  Phone (954)505-3251
                  Fax (954) 239-7788

                                                    Recap by Category

      O&P Items                                                           Total        %
      ACOUSTICAL TREATMENTS                                             19,728.14   3.04%
         Coverage: Dwelling                     @     100.00% =         19,728.14
      CLEANING                                                           8,097.50   1.25%
         Coverage: Dwelling                     @     100.00% =          8,097.50
      CONTENT MANIPULATION                                               1,441.60   0.22%
         Coverage: Dwelling                     @     100.00% =          1,441.60
      GENERAL DEMOLITION                                                45,559.76   7.02%
         Coverage: Dwelling                     @      90.83% =         41,383.76
         Coverage: Other Structures             @       9.17% =          4,176.00
      DOORS                                                              2,358.46   0.36%
         Coverage: Dwelling                     @     100.00% =          2,358.46
      DRYWALL                                                           31,583.16   4.87%
         Coverage: Dwelling                     @     100.00% =         31,583.16
      ELECTRICAL                                                         8,483.86   1.31%
         Coverage: Dwelling                     @     100.00% =          8,483.86
      ELECTRICAL - SPECIAL SYSTEMS                                         893.25   0.14%
         Coverage: Dwelling                     @     100.00% =            893.25
      MISC. EQUIPMENT - COMMERCIAL                                      40,716.02   6.27%
         Coverage: Dwelling                     @     100.00% =         40,716.02
      FLOOR COVERING - CARPET                                           33,699.18   5.19%
         Coverage: Dwelling                     @     100.00% =         33,699.18
      FLOOR COVERING - CERAMIC TILE                                     14,445.60   2.23%
         Coverage: Dwelling                     @     100.00% =         14,445.60
      FLOOR COVERING - VINYL                                               257.61   0.04%
         Coverage: Dwelling                     @     100.00% =            257.61
      FENCING                                                           19,080.00   2.94%
         Coverage: Other Structures             @     100.00% =         19,080.00
      FINISH CARPENTRY / TRIMWORK                                        8,530.22   1.31%
         Coverage: Dwelling                     @     100.00% =          8,530.22
      FINISH HARDWARE                                                      214.90   0.03%
         Coverage: Dwelling                     @     100.00% =            214.90
      FIRE PROTECTION SYSTEMS                                              373.52   0.06%
         Coverage: Dwelling                     @     100.00% =            373.52
      FRAMING & ROUGH CARPENTRY                                            201.06   0.03%
         Coverage: Dwelling                     @     100.00% =            201.06
      HEAT, VENT & AIR CONDITIONING                                      6,223.45   0.96%
         Coverage: Dwelling                     @     100.00% =          6,223.45
      INSULATION                                                         5,095.73   0.78%
         Coverage: Dwelling                     @     100.00% =          5,095.73
      LIGHT FIXTURES                                                     3,931.31   0.61%
         Coverage: Dwelling                     @     100.00% =          3,931.31

     FIRST_BAPTIST_NEW                                                  12/1/2020   Page: 24
25



                      United Damage Adjusters
                      3389 Sheridan St. Suite 251
                      Hollywood, Fl. 33021
                      Phone (954)505-3251
                      Fax (954) 239-7788


      O&P Items                                                                                                  Total                 %
      PAINTING                                                                                               32,815.44             5.05%
         Coverage: Dwelling                            @       100.00% =                                     32,815.44
      ROOFING                                                                                               141,195.98            21.75%
         Coverage: Dwelling                            @       100.00% =                                    141,195.98
      SOFFIT, FASCIA, & GUTTER                                                                                5,691.85             0.88%
         Coverage: Dwelling                            @       100.00% =                                      5,691.85
      STUCCO & EXTERIOR PLASTER                                                                               1,316.88             0.20%
         Coverage: Dwelling                            @       100.00% =                                      1,316.88
      TEMPORARY REPAIRS                                                                                      11,138.89             1.72%
         Coverage: Dwelling                            @       100.00% =                                     11,138.89
      WINDOWS - ALUMINUM                                                                                        850.02             0.13%
         Coverage: Dwelling                            @       100.00% =                                        850.02
      WINDOW TREATMENT                                                                                          230.51             0.04%
         Coverage: Dwelling                            @       100.00% =                                        230.51
      O&P Items Subtotal                                                                                    444,153.90            68.42%

      Non-O&P Items                                                                                              Total                 %
      PERMITS AND FEES                                                                                       42,366.33             6.53%
         Coverage: Dwelling                            @       100.00% =                                     42,366.33
      LABOR ONLY                                                                                             55,629.00             8.57%
         Coverage: Dwelling                            @       100.00% =                                     55,629.00
      Non-O&P Items Subtotal                                                                                 97,995.33            15.10%
      O&P Items Subtotal                                                                                    444,153.90            68.42%
      Material Sales Tax                                                                                     11,371.43             1.75%
          Coverage: Dwelling                           @        93.33% =                                     10,612.91
          Coverage: Other Structures                   @         6.67% =                                        758.52
      Overhead                                                                                               45,552.74             7.02%
          Coverage: Dwelling                           @        94.73% =                                     43,151.29
          Coverage: Other Structures                   @         5.27% =                                      2,401.45
      Profit                                                                                                 50,108.07             7.72%
          Coverage: Dwelling                           @        94.73% =                                     47,466.47
          Coverage: Other Structures                   @         5.27% =                                      2,641.60

      Total                                                                                                 649,181.47            100.00%



      This estimate is based on damages found at the time of the inspection. Estimate may change based on damages found (either
      hidden, missed, expert reports, mistakes/omissions and/or found during restoration) and pending adjuster approval.




     FIRST_BAPTIST_NEW                                                                                       12/1/2020              Page: 25
108

  Main Level




                                                                     38'




                                                   19'
                                                   18'
                                   97'




                                                                                               45' 4"
                                                                                                43'
           26' 4"
            25'




                                          F1 (A)




                                         Roof1
           80'




                                                                                          26' 4"
                                                                                           25'
                                          F2 (B)




                                                                                               39'
                                                                                               37'
                          87' 9"                                           28' 7"




                                                            12' 8"
                                                             12'
                                                   18' 7"




                                                                                       Main Level
      FIRST_BAPTIST_NEW                                                    12/1/2020         Page: 108
